          Case 1:15-cv-12730-DJC Document 821 Filed 08/29/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



 IN RE ASACOL ANTITRUST
 LITIGATION

                                                    Civil Action No. I:15-cv-I2730 (DJC)
 This Document Relates To;

 All End-Payor Actions



                                         JUDGMENT


         Pursuant to Plaintiffs Acceptance of Defendants' Rule 68 Offer of Judgment filed with

the Court on August 2, 2019 (EOF No. 814-1), judgment is hereby entered for Plaintiff NECA-

IBEW Welfare Trust Fund and against Defendants as set forth in the accepted offer of judgment

(ECFNo.814).

         SO ORDERED.




Dated:
                                            Denise J. Camper
                                            United States District Judge
                                            U.S. District Court for the District of Massachusetts
